IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,          : No. 496 MAL 2017
                                       :
                    Respondent         : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
                                       :
            v.                         :
                                       :
                                       :
SABRIEL R. RIVERA,                     :
                                       :
                    Petitioner         :


                                  ORDER



PER CURIAM

      AND NOW, this 28th day of November, 2017, the Petition for Allowance of

Appeal is DENIED.